                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CLARA P. HAWKINS,

               Plaintiff,

v.                                                          No. 2:18-cv-00778-CG-KRS

UNITED STATES OF AMERICA,

               Defendant.


                   ORDER ADOPTING JOINT STATUS REPORT AND
                        PROVISIONAL DISCOVERY PLAN

       At the Rule 16 scheduling conference held on February 11, 2019 the Court reviewed the

parties’ Amended Joint Status Report and Provisional Discovery Plan (Doc. 36), and adopted it

as modified on the record and set forth in the Court’s Scheduling Order, filed concurrently with

this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
